Citation Nr: 9921448	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which determined that new and material evidence sufficient to 
reopen the veteran's claim for service connection for a bilateral 
eye disorder had not been submitted.  The veteran filed a timely 
appeal to this adverse determination.


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO originally denied 
the veteran's claim for service connection for a bilateral eye 
disorder; the veteran was notified of this denial in January 
1993, but did not file a timely appeal.

2.  The evidence received since the RO's December 1992 rating 
decision is duplicative and does not demonstrate that the 
veteran's current bilateral eye disorder is related to service.






CONCLUSIONS OF LAW

1.  The December 1992 RO rating decision which denied service 
connection for a bilateral eye disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).

2.  Evidence received since the December 1992 RO decision denying 
service connection for a bilateral eye disorder is not new and 
material, and the veteran's claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by a veteran's active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

In a December 1992 rating decision, the RO initially denied the 
veteran's claim for service connection for a bilateral eye 
disorder, on the basis that while the evidence showed diagnoses 
of eye disorders, to particularly include bilateral choroidal 
disease, beginning in 1971, the evidence did not show that this 
disorder was medically related to a disease or injury incurred in 
service 8 years earlier.  

Evidence considered in December 1992 included the veteran's 
service medical records.  These records indicated a single 
complaint of burning and watering of the eyes, as well as 
nighttime headaches, in May 1962.  The examiner stated that the 
"patient needs no treatment at this time.  Problems stem from 
excessive close work lately."  The veteran's June 1963 discharge 
examination noted that her eyes were "normal," and recorded 
that she had 20/20 vision in both eyes.

Also considered were multiple treatment reports and examination 
results from several private physicians and optometrists, 
including Robert E. Ross, O.D, Charles J. Everett, M.D., W. P. 
Skirball, M.D., and Daniel T. Weidenthal, M.D., as well as 
several VA outpatient treatment notes.  These records indicate 
that the veteran was first seen by Drs. Ross, Everett, Skirball 
and Weidenthal in the early 1970's, with subsequent treatment by 
Drs. Everett and Weidenthal in 1989.  Of particular note is a 
discharge summary dated in September 1971 from Dr. Everett at 
Providence Hospital.  At that time Dr. Everett stated that he 
first saw the veteran in February 1970.  The veteran reported 
that she first began to notice a "vertical dark streak" in her 
right eye in March 1969.  Dr. Everett diagnosed active 
chorioretinitis O.S., etiology undetermined, and old healed 
chorioretinitis, O.D., etiology undetermined.  

The veteran was then sent to Dr. Skirball for a medical 
evaluation in September 1971.  Examination at that time revealed 
no evidence of any organic disease other than chorioretinitis.  
Histoplasmin test was negative.

Finally, in December 1971 the veteran was referred to Daniel T. 
Weidenthal, M.D. for further evaluation.  In a statement dated in 
December 1971, Dr. Weidenthal stated that he did not feel that 
the veteran suffered from toxoplasmosis, but rather diagnosed 
acute posterior multifocal placoid pigment epitheliopathy.  He 
opined that the veteran's vision should return to normal on its 
own over the next few months.

As noted above, the veteran was again seen for eye problems in 
1989.  In a June 1989 statement from Dr. Weidenthal, this 
physician noted that he had treated the veteran in 1971.  He 
stated that, based on current examination, he believed his 
earlier diagnosis of acute multifocal posterior placoid 
epitheliopathy may not have been what the examiners were seeing.  
Instead, he stated that he now believed that the veteran was 
suffering from choroidal disease.  Following a recitation of 
current examination results, Dr. Weidenthal offered the following 
opinion:

One thing I want to emphasize is that there 
is no active disease in either eye at this 
time.  I am sure that there are troublesome 
field defects and we do not know what the 
future holds because we really do not know 
the etiology of this basically choroidal 
disease.

(emphasis added).  He also stated that the veteran's problems did 
not appear to be toxoplasmosis.

In a June 1989 statement, Dr. Everett confirmed Dr. Weidenthal's 
findings, stating that "this patient has an inactive choroidal 
disease in both eyes which in the left eye involves the macula 
resulting in absolute scotomas.  However, at this time there is 
no indication for treatment."

VA outpatient treatment notes dated in 1994 and 1997 indicated 
treatment for eye complaints, but did not indicate the etiology 
of these problems.

The veteran was notified of the RO's determination and of her 
appellate rights by a letter dated in January 1993.  However, no 
appeal was filed within one year of notification of the December 
1992 denial; therefore, the decision became final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§  3.104, 20.302, 20.1103 (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  The exception to this 
is 38 U.S.C.A. § 5108, which states that "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet.App., 251, 253 (1991).

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court), has recently articulated a three-step process 
which must be followed in addressing attempts to reopen a 
previously denied claim.  First, the Board must determine whether 
the evidence added to the record is new and material.  According 
to the relevant VA regulation, "[n]ew and material evidence 
means evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material evidence, 
and the claim is found to be well grounded, the Board must 
evaluate the merits of the claim in light of all the evidence, 
both new and old, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been fulfilled.  Winters v. West, No. 97-
2180 (U.S. Vet. App. Feb. 17, 1999) (summarizing the criteria 
established by Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record is 
to be presumed.  Justus v. Principi, 3 Vet.App 510, 513 (1992).  
Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) require 
that in order to reopen a previously and finally "disallowed" 
claim, there must be new and material evidence presented or 
secured since the time the claim was finally disallowed on any 
basis, not only since the claim was last disallowed on the 
merits. 

Relevant evidence submitted since the final December 1992 
decision includes a VA outpatient treatment note dated in May 
1998.  Following an examination, a diagnosis of occult choroidal 
neovascular membrane with leakage at the edge of fixation was 
rendered.  No statement regarding etiology was provided.

In October 1998, the veteran testified at a hearing before an RO 
hearing officer.  At that time, she stated that she first noticed 
an irritation and watering in her eyes in late 1964, 
approximately one year after leaving service.  She stated that 
she sought treatment from an ophthalmologist named Dr. Bible in 
1965, at which time she was prescribed eyeglasses.  She stated 
that Dr. Bible "saw something" in her eyes but was not sure 
what it was, so he referred her to Dr. Everett.  She stated that 
she was first diagnosed with a chronic eye disorder in 1971 by 
this physician.  She stated her opinion that these eye problems 
resulted from exposure to bacteria from pigeon droppings while 
stationed at the Great Lakes Naval Base in Illinois.  She also 
stated that a VA physician at the Ann Arbor VA Medical Center 
(VAMC) told her that her eye disorder was due to exposure to 
pigeon droppings, but refused to put anything in writing.  
Finally, she stated that Dr. Bible was deceased, and that she had 
no idea where to get his records, if indeed they still existed.

At the time of this hearing, the veteran also submitted two 
statements from friends who stated that they knew the veteran 
prior to the time she entered into the military. They both stated 
that after she was discharged from the Navy, she complained about 
her eyes a lot and had to wear glasses.

In April 1999, the veteran testified at a Travel Board hearing 
before the undersigned Board Member.  At that time, the veteran 
essentially repeated her earlier testimony regarding the sequence 
of treatment, as well as the fact that the first diagnosis of any 
eye disorder was made in 1971 or 1972.  She also stated that in 
the early 1970's, following examinations by Dr. Weidenthal, she 
was referred back to Dr. Everett, who told her that her eye 
disorder was caused from being around pigeon droppings.  However, 
when asked if she had ever been given a written statement to that 
effect, she stated that she had not but was in the process of 
getting such a statement that week.  Therefore, the record was 
held open for an additional period of 30 days to allow time for 
submission of this statement.  To date, no such statement has 
been received.

Finally, the Board notes that the veteran submitted undated 
excerpts from a medical textbook and a medical dictionary which 
define histoplasmosis and discuss how the disorder is acquired 
and treated.

A review of this newly-submitted evidence reveals that while it 
clearly indicates that the veteran currently suffers from a 
bilateral eye disorder, there is still no competent medical 
evidence which links her current eye problems to any disease or 
injury incurred in service many years earlier, including alleged 
exposure to pigeon droppings.  On the contrary, none of the 
medical evidence submitted since the last final disallowance 
addresses the issue of the etiology of her disorder at all.  
While the medical literature excerpts submitted by the veteran do 
pertain to the medical issues at hand, they are very general in 
nature and do not address the specific facts of the veteran's 
claim before the Board.  As this generic medical journal or 
treatise evidence does not specifically opine as to the 
relationship between the veteran's eye disorder and her 
experiences in service, it is insufficient to establish the 
element of medical nexus evidence.  See Sacks v. West, 11 Vet. 
App. 314 (1998).

The only evidence which tends to relate the veteran's current 
bilateral eye disorder to her active duty service is her own 
assertions, made in various correspondence received by VA and 
during the course of her RO and Travel Board hearings.  The Board 
does not doubt her sincerity in her belief of a relationship 
between her current eye problems and service, but lay persons are 
not qualified to express an opinion regarding the cause of a 
medical disorder.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, Jones 
v. Brown, 7 Vet.App. 134, 137 (1994), lay opinions cannot be 
accepted as competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992).  Furthermore, where, as here, 
resolution of the issue turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet.App. 211, 214 (1993).

The Board therefore determines that while some of the evidence 
associated with the claims file is new, in the sense that it was 
not previously of record at the time of the final December 1992 
rating decision, it is not material.  Although the evidence is 
relevant to the issue of the presence of a current bilateral eye 
disorder, there is still no competent medical evidence linking 
such a disorder, first diagnosed 8 years after service, to her 
earlier period of active duty.  The Board is unaware of any such 
opinion in existing medical records, and the veteran herself has 
testified that no physician has ever put such an opinion in 
writing.  Further, it appears that any other relevant records, 
such as those from Dr. Bible, are no longer available or were 
requested by the RO.  Accordingly, there is no further duty on 
the part of VA to inform the veteran of the evidence necessary to 
complete her application for this benefit.  38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  Essentially, to reopen her claim the veteran needs 
competent medical evidence, such as an opinion, preferably based 
on review of the medical evidence, that her current eye disorder 
is related to service.  


ORDER

New and material evidence having not been submitted, service 
connection for a bilateral eye disorder is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

